Exhibit 10.27






EMPLOYMENT AGREEMENT
This employment agreement (the “Agreement”) is entered into by and between Greg
Finkelstein (“you” or “your”) and Bridgepoint Education, Inc., a Delaware
corporation, (the “Company”). This Agreement has an effective date of December
31, 2018 (the “Effective Date”).
In consideration of the mutual covenants and promises made in this Agreement,
you and the Company agree as follows:
1.Position and Responsibilities. As of the Effective Date, you will commence
service as a full-time employee of the Company as the Company’s Executive Vice
President and Chief Operating Officer (“COO”). As COO, you will report directly
to the Company’s Chief Executive Officer (“CEO”). You will have the duties,
responsibilities and authority that are customarily associated with such
position and such other senior management duties as may reasonably be assigned
by the CEO, in each case, in accordance with Company policy as set forth from
time to time by the Company’s Board of Directors (the “Board”) and subject to
the terms hereof. At the request of the Company, your will also serve as an
officer and/or member of the board of directors of any Company affiliate and or
institution, without additional compensation. You will devote substantially all
of your business time and commit your best efforts to the Company’s business.
You will initially be based out of your home office in Florida, but will be
required to travel to such locations as necessary to fulfill your
responsibilities as COO. Nothing herein will preclude you from (a) serving, with
the prior written consent of the Company, as a member of the board of directors
or advisory boards (or their equivalents in the case of a non-corporate entity)
of non-competing businesses and charitable organizations, (b) engaging in
charitable activities and community affairs, and (c) managing your personal
investments and affairs; provided, however, that the activities set out in
clauses (a), (b) and (c) will be limited by you so as not to materially
interfere, individually or in the aggregate, with the performance of your duties
and responsibilities hereunder. The Company hereby acknowledges your activities
with and ownership in the entities identified in Exhibit A and consents to such
activity and ownership for so long as such entities continue to be a
non-competing business with the Company.
2.Term. Your employment with the Company is at-will and either you or the
Company may terminate your employment at any time and for any reason, with or
without Cause (as defined below), in each case subject to the terms and
provisions of this Agreement. Unless terminated earlier, this Agreement will
extend through the three year anniversary of the Effective Date (“Expiration
Date”); provided, however, on the three year anniversary of the Effective Date
(and on each subsequent anniversary thereafter) the Expiration Date will
automatically be extended by an additional year unless either party has provided
written notice to the other party at least three months before the applicable
Expiration Date that such party will not agree to so extend the Agreement. The
terms of Sections 8 through 17 will survive any termination or expiration of
this Agreement or of your employment.
3.Salary, Bonus, Equity Incentives. For avoidance of doubt, the Board may
delegate its authority and responsibilities under this Section 3 to a committee
or sub-committee of members of the Board and all references in this Agreement to
the “Board” shall be, as applicable, to the Board or committee or sub-committee
thereof of the Board (e.g., the Compensation Committee of the Board).





--------------------------------------------------------------------------------

Exhibit 10.27




(a)Base Salary. During your employment as COO and while this Agreement is in
effect, you will be paid an annual base salary of $430,000.00 (the “Base
Salary”) for your services as COO, payable in the time and manner that the
Company customarily pays its employees provided that you will receive pro-rata
payments of Base Salary on at least a monthly basis. Your Base Salary will also
be reviewed periodically by the Compensation Committee of the Board and may be
increased by the Compensation Committee in its discretion or decreased with your
written consent.
(b)Bonuses. During your employment as COO and while this Agreement is in effect,
you will be eligible to participate in any bonus programs as set forth by the
Compensation Committee of the Board. In addition, during each Company fiscal
year you will be eligible to earn an annual cash bonus based on performance
objectives reasonably established by the Compensation Committee. Your annual
target cash bonus amount will be equal to 70% of your Base Salary that is paid
to you during the applicable fiscal year. The actual amount of the annual bonus
paid to you, if any, will be determined by the Compensation Committee in its
sole discretion and may be more or less than the target amount. Any such bonus
will be paid to you during the first two and a half months of the fiscal year
that follows the applicable performance fiscal year. Subject to Section 7(b)(v),
you must be employed by the Company through the date the annual bonus is paid in
order to receive payment.
(c)Sign-On Equity Grant. If you commence employment with the Company on the
Effective Date, you will receive sign-on restricted stock units with a grant
date value of $200,000, with 25% of the restricted stock units vesting on the
first anniversary of the grant date, 25% vesting on the second anniversary of
the grant date, 25% vesting on the third anniversary of the grant date, and the
remaining 25% of the restricted stock units vesting on the fourth anniversary of
the grant date. The restricted stock units will be subject to the terms and
conditions specified by the Compensation Committee of the Board, the Company’s
stock plan, the award agreement that you must execute as a condition of the
grant and the Company’s insider trading policy.
(d)Stock Options and Compensatory Equity.
(i)In addition to the sign-on restricted stock units described in Section 3(c),
while you are an employee of the Company, you will be eligible to receive grants
of stock options, restricted stock units, market stock units, and other forms of
equity compensation awards (time and/or performance based, collectively the
“Equity Awards”). Such Equity Awards, if any, will be made in the sole
discretion of the Compensation Committee of the Board or sub-committee thereof
and will be subject to the terms and conditions specified by the Compensation
Committee or sub-committee thereof, the Company’s stock plan, the award
agreement that you must execute as a condition of any grant and the Company’s
insider trading policy. If required by applicable law with respect to
transactions involving Company equity securities, you agree that you will use
your best efforts to comply with any duty that you may have to (i) timely report
any such transactions and (ii) to refrain from engaging in certain transactions
from time to time.
(ii)Your Equity Awards for the 2019 calendar year will have a grant date value
of $420,000 and will be subject to the terms and conditions specified by the
Compensation Committee or sub-committee thereof, the Company’s stock plan, the
award





--------------------------------------------------------------------------------

Exhibit 10.27


agreement(s) that you must execute as a condition of any grant and the Company’s
insider trading policy.
(iii)If you are still in our service upon the consummation of a Change of
Control (as defined below), 50% of each of your then unvested time-based stock
options and performance-based stock options, if any, shall become vested on a
pro rata basis (rounded down to the nearest whole number for each discrete
option) over the vesting schedule. The remaining unvested portion of your
options, if any, shall continue to vest pursuant to their original vesting
schedule but at 50% of the original rate of vesting over such vesting period. As
purely a hypothetical example to illustrate the foregoing, assume that at the
time of a Change of Control, you were in service and held one time-based stock
option which then had sixty unvested shares that were scheduled to vest at 10
shares, 20 shares, and 30 shares in each of the three following months,
respectively. Thirty of such sixty unvested shares would become vested upon the
Change of Control and the remaining thirty unvested shares would vest at 5
shares, 10 shares, and 15 shares in each of the three following months subject
to your continued service.
4.Expense Reimbursement. Subject to Section 11 below, during your employment as
COO and while this Agreement is in effect, you will be reimbursed for all
reasonable business expenses (including, but without limitation, travel
expenses) upon the properly completed submission of requisite forms and receipts
to the Company in accordance with the Company’s Expense Reimbursement Policy.
5.Change of Control.
(a)Definition. For purposes of this Agreement, a “Change of Control” will have
the meaning set forth in the then applicable Company stock plan.
(b)Limitation on Payments. In the event that it is determined that any payment
or distribution of any type to or for your benefit made by the Company, by any
of its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code or by any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Total Payments”), would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then such payments or
distributions or benefits will be payable either:
(i)in full; or
(ii)as to such lesser amount which would result in no portion of such payments
or distributions or benefits being subject to the Excise Tax.
You will receive the greater, on an after-tax basis, of (i) or (ii) above. In
the event that clause (ii) above applies, and a reduction is required to be
applied to the Total Payments, the Total Payments will be reduced by the Company
in the following order: (1) payments and benefits due under Sections 7(b)(i) and
(ii) will be reduced (if necessary, to zero) in such order with amounts that are
payable first reduced first; provided, however that in all events such payments
which are not subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) will be





--------------------------------------------------------------------------------

Exhibit 10.27


reduced first; (2) payments and benefits due in respect of any options to
purchase shares of common stock of the Company will be reduced second;
(3) payments and benefits due in respect of any fully valued Equity Awards
(i.e., restricted stock or restricted stock units) for which an election under
Section 83(b) of the Code has not been made will be reduced third and (4)
payments and benefits due in respect of any fully valued Equity Awards (i.e.,
restricted stock or restricted stock units) for which an election under Section
83(b) of the Code has been made will be reduced fourth. Notwithstanding anything
to the contrary herein, in all events, you will have no right, power or
discretion to determine the reduction of payments and/or benefits hereunder and
any such reduction will be structured in a manner intended to comply with
Section 409A of the Code.
Unless you and the Company agree otherwise in writing, any determination
required under this Section 5(b) will be made in writing by a qualified
independent accountant selected by the Company (the “Accountant”) whose
determination will be conclusive and binding. You and the Company will furnish
the Accountant such documentation and documents as the Accountant may reasonably
request in order to make a determination. The Company will bear all costs that
the Accountant may reasonably incur in connection with performing any
calculations contemplated by this Section 5(b).
6.Employee Benefit Programs. During your employment with the Company, and except
as may be provided under an employee stock purchase plan, you will be entitled
to participate, on the same terms as generally provided to senior executives, in
all Company employee benefit plans and programs at the time or thereafter made
available to Company senior executive officers including, without limitation,
any savings or profit sharing plans, deferred compensation plans, stock option
incentive plans, group life insurance, accidental death and dismemberment
insurance, hospitalization, surgical, major medical and dental coverage,
vacation, sick leave (including salary continuation arrangements), long-term
disability, holidays, ArmadaCare, and other employee benefit programs sponsored
by the Company. The Company may amend, modify or terminate these benefits at any
time and for any reason. You will also be indemnified to the fullest extent
permitted by law, from and against any and all liability, loss, damages or
expenses incurred as a result of, arising out of, or in any way related to, your
service as an employee, officer, director or agent of the Company or a Company
affiliate, in accordance with the Company’s Certificate of Incorporation and
bylaws. The Company will maintain a directors and officers liability insurance
policy (including tail coverage) covering you in your capacity as an officer and
director of the Company and any Company affiliate. The Company’s obligation to
indemnify you will survive termination of this Agreement.
7.Consequences of Termination of Employment. Unless the Company requests
otherwise in writing, upon termination of your employment for any reason, you
will be deemed to have immediately resigned from all positions as an officer
(and/or director, if applicable) with the Company (and its affiliates and or
institutions) as of your last day of employment (the “Termination Date”). Upon
termination of your employment for any reason, you will receive payment or
benefits from the Company covering the following: (i) all unpaid salary and
unpaid vacation accrued through the Termination Date, (ii) any bonus amount that
has been determined to have been earned with respect to a performance period
that has ended on or prior to your termination of employment, but which remains
unpaid; (iii) any payments/benefits to which you are entitled under the express
terms of any applicable Company employee benefit plan, (iv) any unreimbursed
valid business expenses for which you have submitted properly documented





--------------------------------------------------------------------------------

Exhibit 10.27


reimbursement requests, and (v) your then outstanding prior equity awards as
governed by their applicable terms (collectively, (i) through (v) are the
“Accrued Pay”). You may also be eligible for other post-employment payments and
benefits as provided in this Agreement.
(a)For Cause. For purposes of this Agreement, your employment may be terminated
by the Company for “Cause” as a result of the occurrence of one or more of the
following:
(i)your conviction of, or a plea of guilty or nolo contendere to, a felony or
other crime (except for misdemeanors which are not materially injurious to the
business or reputation of the Company or a Company affiliate);
(ii)your willful refusal to perform in any material respect your duties and
responsibilities for the Company or a Company affiliate or your failure to
comply in any material respect with the terms of this Agreement and the
Confidentiality Agreement (as defined in Section 8) and the policies and
procedures of the Company or a Company affiliate at which you serve as an
officer and/or director if such refusal or failure causes or reasonably expects
to cause injury to the Company or a Company affiliate;
(iii)fraud or other illegal conduct in your performance of duties for the
Company or a Company affiliate; or
(iv)any conduct by you that is materially injurious to the Company or a Company
affiliate or materially injurious to the business reputation of the Company or a
Company affiliate.
Prior to your termination for Cause, you will be provided with written notice
from the Company describing in detail the conduct forming the basis for the
alleged Cause and to the extent curable, a reasonable opportunity (of not less
than 30 days or more than 90 days) to cure such conduct before the Company may
terminate you for Cause. You have the right to present your case to the CEO,
with assistance of your legal counsel before any termination for Cause is
finalized by the Company. Any termination for “Cause” will not limit any other
right or remedy the Company may have under this Agreement or otherwise. You will
continue to receive the compensation and benefits provided by this Agreement
during the period after you receive the written notice of the Company’s
intention to terminate your employment for Cause until such termination becomes
effective.
In the event your employment is terminated by the Company for Cause you will be
entitled only to your Accrued Pay and you will be entitled to no other
compensation from the Company. In addition, you may be required to repay to the
Company certain previously paid compensation in accordance with any Clawback
Policy (as defined below) then in effect.
For avoidance of doubt, terminations of employment due to death or Disability,
which are addressed in Section 7(d) below, are not terminations for Cause.
(b)Without Cause or for Good Reason. The Company may terminate your employment
without Cause at any time and for any reason with notice or you may resign your
employment for Good Reason (as defined below in Section 7(b)(vii)) upon 30 days
advance





--------------------------------------------------------------------------------

Exhibit 10.27


written notice (each a “Qualifying Termination”). If your employment is
terminated due to a Qualifying Termination, then, subject to Sections 11 and 13
hereof, you will be eligible to receive the following subject to your timely
compliance with Section 7(e) and further provided that no payments for such
Qualifying Termination will be made until on or after the date of a “separation
from service” within the meaning of Code Section 409A:
(i)The Company will provide you with cash payments equal in the aggregate to one
and one-half times the sum of your Base Salary and your annual target bonus. The
cash payments provided by this subpart (i) will be paid to you in substantially
equal installments payable bi-weekly over the 18 month period following your
Termination Date, however, the first payment will be made within 15 days
following the effective date of the Release (as defined below). This first
payment will cover the period of time from the Termination Date through the end
of the bi-weekly period immediately preceding such first payment;
(ii)The Company will reimburse you for a portion of the premiums you pay for
group medical insurance while you are covered under a Company-sponsored group
medical insurance plan pursuant to Title X of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or any similar state law (“COBRA”). Such
reimbursement will be equal to the subsidy provided by the Company to active
Company employees who participate in the same group medical insurance plan
(“Reimbursed Subsidy”). You shall pay your share of any COBRA premiums with
after-tax income and the Reimbursed Subsidy will be taxable to you for federal
and state tax purposes. The Reimbursed Subsidy will be provided concurrently
with COBRA continuation coverage, on a monthly basis for a period of 18 months
so long as you elect continuation coverage within the time period prescribed by
COBRA, provided, however, if the Company determines that it cannot provide the
foregoing reimbursement without violating, or being subject to an excise tax
under, applicable law (including, without limitation, Section 2716 of the Public
Health Service Act or the Employee Retirement Income Security Act of 1974, each
as amended), the Company will in lieu thereof provide you with a lump sum
taxable payment that is equal to 18 months’ of the Reimbursed Subsidy amount,
which payment will be paid to you regardless of whether you elect COBRA
continuation coverage In all cases, the coverage (and/or reimbursements)
provided in this subpart (ii) will immediately terminate if you are offered
group medical insurance coverage in connection with your employment by another
employer;
(iii)Any then unvested restricted stock units granted to you pursuant to Section
3(c) will become immediately fully vested as of your Termination Date;
(iv)Your then outstanding and unvested Equity Awards that are to vest solely on
continued service to the Company (“Time-Based Equity Awards”) will become
incrementally vested on an accelerated basis as if your Termination Date
occurred one year later and with respect to Equity Awards that are stock options
granted to you on or after the Effective Date, will remain exercisable by you
until the earlier of one year following your Termination Date or the expiration
of their originally scheduled term;
(v)You will continue to be eligible to receive the bonus described in Section
3(b) for the completed fiscal year immediately preceding your termination of
employment to the extent the bonus has not yet been paid, in such amount, if
any, that the Board determines under Section 3(b);





--------------------------------------------------------------------------------

Exhibit 10.27




(vi)If the Qualifying Termination occurs during the 24 month period after a
Change of Control, then in lieu of subpart (iv), all of your unvested Time-Based
Equity Awards will become immediately fully vested as of your Termination Date;
and
(vii)For purposes of this Agreement, you may resign your employment from the
Company for “Good Reason” within 90 days after the date that any one of the
following events described in subparts (1) through (4) (any one of which will
constitute “Good Reason”) has first occurred without your written consent. Your
resignation for Good Reason will only be effective if the Company has not cured
or remedied the Good Reason event within 30 days after its receipt of your
written notice (such notice will describe in detail the basis and underlying
facts supporting your belief that a Good Reason event has occurred). Such notice
of your intention to resign for Good Reason must be provided to the Company
within 60 days of the initial existence of a Good Reason event. Failure to
timely provide such written notice to the Company or failure to timely resign
your employment for Good Reason means that you will be deemed to have consented
to and waived the Good Reason event. If the Company does timely cure or remedy
the Good Reason event, then you may either resign your employment without Good
Reason or you may continue to remain employed subject to the terms of this
Agreement.
(1)
You have incurred a material diminution in your responsibilities, duties or
authority, including without limitation a requirement that you report to any
person or group of persons other than the CEO or Board;

(2)
You have incurred a material diminution in your Base Salary or annual target
bonus amount; or

(3)
The Company has materially breached a material provision of this Agreement.

Subject to the express language in this Section 7(b) and Section 14, you will
not be required to mitigate the amount of any payment or benefit contemplated by
this Section 7(b), nor will any such payment or benefit be reduced by any
earnings or benefits that you may receive from any other source. If any cash
payments that are owed to you under this Agreement are not paid to you within 15
days of their due date, then the Company will additionally owe you interest on
such late payments, payable on a monthly basis while any overdue amount is still
outstanding, with interest accruing at the then prevailing prime rate,
compounded monthly. For avoidance of doubt, this Section 7(b) does not apply to
terminations of employment due to death or Disability which are addressed in
Section 7(d).
(c)Voluntary Termination. In the event you voluntarily terminate your employment
with the Company without Good Reason, you will be entitled to receive only your
Accrued Pay. You will be entitled to no other compensation from the Company. You
agree to provide the Company with at least 30 days advance written notice of
your intention to resign without Good Reason. For avoidance of doubt, this
Section 7(c) does not apply to terminations of employment due to death or
Disability which are addressed in Section 7(d).





--------------------------------------------------------------------------------

Exhibit 10.27




(d)Death or Disability. In the event your employment with the Company is
terminated as a result of your death or Disability, then: (i) your estate will
be entitled to receive your Accrued Pay, (ii) your then outstanding unvested
Time-Based Equity Awards will be treated as set forth in Section 7(b)(iv), (iii)
your estate will be entitled to receive six monthly installment payments of your
Base Salary commencing with the month after your death or Disability, as
applicable, and (iv) your dependents will receive medical benefits (at the same
level that they were receiving such coverage as of the Termination Date) paid by
the Company for the six months following your Termination Date; provided,
however, if the Company determines that it cannot provide the foregoing medical
benefits without violating, or being subject to an excise tax under, applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act or the Employee Retirement Income Security Act of 1974, each as amended),
the Company will in lieu thereof provide your dependents with a lump sum taxable
payment that is equal to six months Reimbursed Subsidy amount.
For purposes of this Agreement, “Disability” is defined to occur when you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.
(e)Release of Claims. As a condition to receiving (and continuing to receive)
the payments and benefits provided in Section 7(b), you must (i) within not
later than 60 days after your Termination Date (the “Release Deadline”), execute
(and not revoke) and deliver to the Company a Release Of All Claims And Covenant
Not To Sue agreement (the “Release”) substantially in the form attached as
Exhibit B hereto and (ii) remain in full compliance with such Release. The
Company will have the obligation to prepare and execute said Release and tender
the Release to you within 7 days of your Termination Date. None of the payments
and benefits provided in Section 7(b) will be paid or provided until the Release
is effective and irrevocable and if the Release does not become effective and
irrevocable by the Release Deadline, you will forfeit all rights to the
severance payments and benefits described in Section 7(b) of this Agreement. If
the Release is effective and irrevocable on the Release Deadline, then, except
as required by the following sentence and/or Section 11 below, any payments that
would have been made to you during the 60 day period immediately following your
separation from service will be paid to you on the first Company payroll period
following the Release Deadline and any remaining payments will be made as
provided in this Agreement. Additionally, and notwithstanding anything herein to
the contrary, in the event that the time period within which you must return and
not revoke the Release straddles 2 calendar years, in all events any payments
under Section 7(b) will be made (or commence, as applicable) in the second such
calendar year.
8.Proprietary Information and Inventions Agreement; Confidentiality. Your
employment is contingent upon you signing the Company’s standard form of
proprietary information and inventions agreement (“Confidentiality Agreement”).
9.Assignability; Binding Nature. Commencing on the Effective Date, this
Agreement will be binding upon you and the Company and your respective
successors, heirs, and assigns. This Agreement may not be assigned by you except
that your rights to compensation and benefits hereunder, subject to the
limitations of this Agreement, may be transferred by will or operation of law.
No rights or obligations of the Company under this Agreement may be assigned





--------------------------------------------------------------------------------

Exhibit 10.27


or transferred except in the event of a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the Company’s obligations under this Agreement contractually
or as a matter of law. The Company will require any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such purchase, succession or assignment had taken place. Your rights and
obligations under this Agreement will not be transferable by you by assignment
or otherwise provided, however, that if you die, all amounts then payable to you
hereunder will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.
10.Governing Law; Arbitration. This Agreement will be deemed a contract made
under, and for all purposes will be construed in accordance with, the laws of
California. You and the Company agree that any controversy or claim relating to
this Agreement or any breach thereof, and any claims you may have arising from
or relating to your employment (or separation from employment) with the Company
or that the Company may have against you arising from or relating to your
employment with the Company, of any nature whatsoever, other than those
prohibited by law or for workers’ compensation, unemployment or disability
benefits, will be settled solely and finally by binding arbitration in San
Diego, California before a single neutral arbitrator in accordance with the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association (“AAA”) then in effect in the State of California, which
can be found at www.adr.org, and for which you can request a copy from the
Company. You agree that any claim brought pursuant to this Agreement shall be
brought in your individual capacity only, and not as a class, collective, or
representative action and that the arbitrator has no power or authority to
preside over a class, collective or representative action. Judgment upon the
award, if any, rendered by the arbitrator may be entered in any court having
jurisdiction thereof, provided that this Section 10 will not be construed to
eliminate or reduce any right the Company or you may otherwise have to obtain a
temporary restraining order or a preliminary or permanent injunction to enforce
any of the covenants contained in this Agreement before the matter can be heard
in arbitration. The arbitrator shall issue written findings of fact and
conclusions of law. You and the Company understand that by agreeing to binding
arbitration you and the Company are giving up your rights to trial by jury of
any claim either may have against each other. If you prevail on at least one
material claim with respect to such dispute, then within 75 days of the
dispute’s final resolution the Company will reimburse you for your reasonable
and substantiated legal fees and costs incurred with respect to any such
prevailing claims. You agree that nothing in this Agreement prevents you from
making a report to or filing a charge with a federal, state, or local government
agency and that nothing in this Agreement precludes your participation in an
investigation by a government agency. However, after exhaustion of any such
administrative procedures, any remaining issue or dispute between you and the
Company shall be resolved exclusively pursuant to the terms of this Section 10.
11.Taxes. Notwithstanding anything herein to the contrary, all payments made by
the Company hereunder to you or your estate or beneficiaries will be subject to
tax withholding pursuant to any applicable laws or regulations. This Agreement
is intended to be exempt from or comply with the requirements of section 409A of
the Code and each provisions of this Agreement





--------------------------------------------------------------------------------

Exhibit 10.27


shall be interpreted, to the extent possible, to comply with Section 409A or an
exception thereto. Nevertheless, the Company does not and cannot guarantee any
particular tax effect or treatment of the amounts due under this Agreement.
Accordingly, you remain solely liable for any adverse tax consequences imposed
on you by Section 409A of the Code. In the event this Agreement or any benefit
paid to you hereunder is deemed to be subject to Section 409A of the Code, you
consent to the Company adopting such conforming amendments or taking such
actions as the Company deems necessary, in its reasonable discretion, to comply
with Code Section 409A and avoid the imposition of taxes under Code Section
409A. Notwithstanding any provision in the Agreement to the contrary, if upon
your “separation from service” within the meaning of Code Section 409A, you are
then a “specified employee” within the meaning of Code Section 409A, then to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, the Company will defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six months following such “separation from service” under this Agreement
until the earlier of (a) the first business day of the seventh month following
your “separation from service,” or (b) 10 days after the Company receives valid
confirmation of your death. Any such delayed payments will be made without
interest. Additionally, the reimbursement of expenses or in-kind benefits
provided pursuant to this Agreement will be subject to the following conditions:
(i) the expenses eligible for reimbursement or in-kind benefits in one taxable
year will not affect the expenses eligible for reimbursement or in-kind benefits
in any other taxable year (ii) the reimbursement of eligible expenses or in-kind
benefits will be made promptly, subject to the Company’s applicable policies,
but in no event later than the end of the year after the year in which such
expense was incurred; and (iii) the right to reimbursement or in-kind benefits
will not be subject to liquidation or exchange for another benefit. Under no
circumstances may the time or schedule of any payment made or benefit provided
pursuant to the Plan or any Agreement be accelerated or subject to further
deferral except as otherwise permitted or required pursuant to Section 409A of
the Code and you do not have the right to make any election regarding the time
or form of any payment due under this Agreement.
12.Entire Agreement. Except as otherwise specifically provided in this
Agreement, this Agreement contains all the legally binding understandings and
agreements between you and the Company pertaining to the subject matter of this
Agreement and supersedes all such agreements, whether oral or in writing,
previously entered into between the parties.
13.Covenants.
(a)As a condition of this Agreement and to your receipt of any post-employment
benefits, you agree that you will fully and timely comply with all of the
covenants set forth in this Section 13(a) (which will survive your termination
of employment and termination or expiration of this Agreement):
(i)You will fully comply with all obligations under the Confidentiality
Agreement and further agree that the provisions of the Confidentiality Agreement
will survive any termination or expiration of this Agreement or termination of
your employment or any subsequent service relationship with the Company;
(ii)Within five days of the Termination Date, you will return to the Company all
Company confidential information including, but not limited to, intellectual
property,





--------------------------------------------------------------------------------

Exhibit 10.27


etc. and you will not retain any copies, facsimiles or summaries of any Company
proprietary information;
(iii)You will not at any time during the period of your employment with the
Company and during any period following your termination of employment, make (or
direct anyone to make) any disparaging statements (oral or written) about the
Company, or any of its affiliated entities, officers, directors, employees,
stockholders, representatives or agents, or any of the Company’s products or
services or work-in-progress, that are harmful to their businesses, business
reputations or personal reputations;
(iv)You agree that during the period of your employment with the Company and for
one year after the Termination Date, you will not induce, solicit, recruit or
encourage any employee of the Company to leave the employ of the Company which
means that you will not (x) disclose to any person, entity or employer the
backgrounds or qualifications of any Company employees or otherwise identify
them as potential candidates for employment or (y) personally or through any
other person recruit or otherwise solicit Company employees to work for you or
any other person, entity, or employer. For the avoidance of doubt, your direct
or indirect placement of a general advertisement for employment not targeted at
any specific individual will not constitute a violation of this Section
13(a)(iv);
(v)You agree that during the period of your employment with the Company and
thereafter, you will not utilize any trade secrets or proprietary information of
the Company in order to solicit, either on behalf of yourself or any other
person or entity, the business of any client or customer of the Company, whether
past, present or prospective. The Company considers the following, without
limitation, to be its trade secrets and proprietary information: Financial
information, administrative and business records, analysis, studies,
governmental licenses, employee records (including but not limited to counts and
goals), prices, discounts, financials, electronic and written files of Company
policies, procedures, training, and forms, listing of students and students who
applied or made an inquiry about any program and any student data, student
records, written or electronic work product that was authored, developed,
edited, reviewed or received from or on behalf of the Company during period of
employment, Company developed technology, software, or computer programs,
process manuals, products, business and marketing plans and or projections,
Company sales and marketing data, Company technical information, Company
strategic plans, Company financials, enrollment lists, total student enrollment,
enrollment goals, vendor affiliations, proprietary information, technical data,
trade secrets, know-how, copyrights, patents, trademarks, intellectual property,
and all documentation related to or including any of the foregoing; and
(vi)You agree that, upon the Company’s request and without any payment
therefore, you will reasonably cooperate with the Company (and be available as
necessary but such cooperation will not interfere with new employment) after the
Termination Date in connection with any matters involving events that occurred
during your period of employment with the Company.
(b)You also agree that you will fully and timely comply with all of the
covenants set forth in this Section 13(b) (which will survive your termination
of employment and termination or expiration of this Agreement):





--------------------------------------------------------------------------------

Exhibit 10.27




(i)You will fully pay off any outstanding amounts owed to the Company no later
than their applicable due date or within 30 days of your Termination Date (if no
other due date has been previously established);
(ii)Within five days of the Termination Date, you will return to the Company all
Company property including, but not limited to, computers, cell phones, pagers,
keys, business cards, etc.;
(iii)Within 30 days of the Termination Date, you will submit any outstanding
expense reports to the Company;
(iv)As of the Termination Date, you will no longer represent that you are an
officer, director or employee of the Company and you will immediately
discontinue using your Company mailing address, telephone, facsimile machines,
voice mail and e-mail; and
(v)You will provide written notice to the Company within three business days
after the date that you have agreed to accept new full or part time employment
or agreed to provide consulting or other services to another entity or venture
during the period during which you are receiving severance benefits under
Section 7(b).
(c)You acknowledge that (i) upon a violation of any of the covenants contained
in Section 13 of this Agreement or (ii) if the Company is terminating your
employment for Cause as provided in Section 7(a), the Company would as a result
sustain irreparable harm, and, therefore, you agree that in addition to any
other remedies which the Company may have, the Company will be entitled to seek
equitable relief including specific performance and injunctions restraining you
from committing or continuing any such violation; and
(d)The compensation and benefits provided pursuant to this Agreement may be
subject to the Company’s compensation recoupment policy or policies (and related
Company practices) that may be adopted by the Company and in effect from
time-to-time, including, but not limited to, any policy or policies that may be
adopted in response to applicable law (each, a “Clawback Policy”). By signing
this Agreement you agree to fully cooperate with the Company in assuring
compliance with such policies and the provisions of applicable law, including,
but not limited to, promptly returning any compensation subject to recovery by
the Company pursuant to such Clawback Policies and applicable law.
14.Offset. Any severance or other payments or benefits made to you under this
Agreement may be reduced, in the Company’s discretion, by any amounts you owe to
the Company or as will be needed to satisfy any future co-payments you would
need to make for continuing post-termination benefits, provided however that any
such offsets do not violate Code Section 409A.
15.Notice. Any notice that the Company is required to or may desire to give you
will be given by personal delivery, recognized overnight courier service, email,
telecopy or registered or certified mail, return receipt requested, addressed to
you at your address of record with the Company, or at such other place as you
may from time to time designate in writing. Any notice that you are required or
may desire to give to the Company hereunder will be given by personal delivery,
recognized overnight courier service, email, telecopy or by registered or
certified mail,





--------------------------------------------------------------------------------

Exhibit 10.27


return receipt requested, addressed to the Company’s General Counsel at its
principal office, or at such other office as the Company may from time to time
designate in writing. The date of actual delivery of any notice under this
Section 15 will be deemed to be the date of delivery thereof.
16.Waiver; Severability. No provision of this Agreement may be amended or waived
unless such amendment or waiver is agreed to by you and the Company in writing.
No waiver by you or the Company of the breach of any condition or provision of
this Agreement will be deemed a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time. Except as expressly
provided herein to the contrary, failure or delay on the part of either party
hereto to enforce any right, power, or privilege hereunder will not be deemed to
constitute a waiver thereof. In the event any portion of this Agreement is
determined to be invalid or unenforceable for any reason, the remaining portions
will be unaffected thereby and will remain in full force and effect to the
fullest extent permitted by law.
17.Voluntary Agreement. You acknowledge that you have been advised to review
this Agreement with your own legal counsel and other advisors of your choosing
and that prior to entering into this Agreement, you have had the opportunity to
review this Agreement with your attorney and other advisors and have not asked
(or relied upon) the Company or its counsel to represent you or your counsel in
this matter. You further represent that you have carefully read and understand
the scope and effect of the provisions of this Agreement and that you are fully
aware of the legal and binding effect of this Agreement. This Agreement is
executed voluntarily by you and without any duress or undue influence on the
part or behalf of the Company.





--------------------------------------------------------------------------------

Exhibit 10.27




Please acknowledge your acceptance and understanding of this Agreement by
signing and returning it to the undersigned. A copy of this signed Agreement
will be sent to you for your records.
ACKNOWLEDGED AND AGREED:




BRIDGEPOINT EDUCATION, INC.


/s/ Andrew Clark
BY: Andrew Clark
TITLE: President & CEO
GREG FINKELSTEIN


/s/ Gregory Finkelstein








--------------------------------------------------------------------------------

Exhibit 10.27


EXHIBIT A
•
Academic Programs International (API) - Chairman of the Board and investor and
equity owner.

•
Collegis Education - Investor and equity owner. Will resign Advisory Board
member position prior to or as soon as possible following the Effective Date.

•
Rasmussen College - Investor and equity owner.

•
Bennett Day School - Investor and equity owner.

•
Venops - Investor and equity owner. Also sits on the Board of Directors.








--------------------------------------------------------------------------------

Exhibit 10.27


EXHIBIT B
RELEASE OF ALL CLAIMS AND COVENANT NOT TO SUE PURSUANT TO AGREEMENT
1.
PARTIES. The parties to this Agreement and Release are Greg Finkelstein
(“Executive”) and Bridgepoint Education, Inc., a Delaware corporation, (the
“Company”).

2.RECITALS. This Release is made with reference to the following facts:
Executive and Company are parties to an Employment Agreement dated __________,
2019 (the “Employment Agreement”). That Employment Agreement provides that
Executive must execute a general release and covenant not to sue within not
later than 60 days after Executive’s Termination Date (as defined in the
Employment Agreement) in order for Executive to receive any severance payment
and benefits under the Employment Agreement. This Release is the general release
and covenant not to sue required by the Employment Agreement.
3.
EXECUTIVE’S PROMISES. In consideration for the promises and payments contained
in the Employment Agreement, Executive agrees as follows:

3.1Executive hereby covenants not to sue and also waives, releases and forever
discharges Company, its parent company, divisions, subsidiaries, officers,
directors, agents, employees, stockholders, affiliates and successors from any
and all claims, causes of action, damages or costs of any type Executive may
have against Company or its current and former parent company, divisions,
subsidiaries, officers, directors, employees, agents, stockholders, successors
or affiliates (the “Released Parties”) including without limitation those
arising out of or relating to Executive’s employment with Company, or
Executive’s separation from employment (if separated by such date). This waiver
and release includes, but is not limited to, claims, causes of action, damages
or costs arising under or in relation to Company’s employee handbook and
personnel policies, or any oral or written representations or statements made by
officers, directors, employees or agents of Company, or under any local, state
or federal law regulating wages, hours, compensation or employment, or any claim
for breach of contract or breach of the implied covenant of good faith and fair
dealing, or any claim for stock, stock options, warrants, or phantom stock or
equity of any kind or any claim for wrongful termination, or any discrimination
claim on the basis of race, sex, sexual orientation, gender, age, religion,
marital status, national origin, physical or mental disability, medical
condition, or any claim arising under the federal Age Discrimination in
Employment Act (“ADEA”), the Equal Pay Act, the California Family Rights Act,
the Pregnancy Discrimination Act, the Family Medical Leave Act, the California
Labor Code, the California Wage Orders, Title VII of the Civil Rights Act, the
Fair Employment and Housing Act, the California Labor Code Private Attorneys
General Act of 2004, the California Wage Orders, and Business and Professions
Code Section 17200, et seq, the Americans with Disabilities Act, the Fair Labor
Standards Act, the California Constitution, the Genetic Information
Non-Discrimination Act, the National Labor Relations Act, the Lilly Ledbetter
Fair Pay Act, the Fair Credit Reporting Act, the False Claims Act, the
Sarbanes-Oxley Act, the California Business and Professions Code, California
statutory or common law, and the Older Workers Benefit Protection Act (“OWBPA”).
Notwithstanding the foregoing, this Release does not release (a) claims that





--------------------------------------------------------------------------------

Exhibit 10.27


cannot be released as a matter of law, (b) claims arising after the effective
date of this release including those under the Employment Agreement, (c) claims
to enforce any of Executive’s rights to post-termination benefits under Section
7 of the Employment Agreement, (d) claims for indemnification pursuant to
Section 6 of the Employment Agreement or under any directors and officers
liability insurance policy, or (e) claims to enforce any of Executive’s vested
benefits under any employee benefit or equity plan of the Company. Nothing in
this Release shall be construed as prohibiting Executive from making a claim
with, cooperating with, or participating in any manner in any investigation of a
charge or complaint by any local, state, or federal agency, or from making any
disclosures that are protected under the whistleblower provisions of local,
state or federal law or regulation. However, Executive acknowledges that by
signing this Release he waives any claim or right to receive damages or
compensation on the basis of any such charge, complaint or investigation.
3.2The waiver and release set forth in Section 3.1 applies to claims of which
Executive does not currently have knowledge and Executive specifically waives
the benefit of the provisions of Section 1542 of the Civil Code of the State of
California which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” Executive hereby expressly
waives and relinquishes all rights and benefits under any law or legal principle
of similar effect to Section 1542 in any jurisdiction with respect to the
release granted in this Release. Executive acknowledges that he may later
discover facts in addition to or different from those which Executive now knows,
or believes to be true, with respect to any of the subject matters of this
Release, but that it is nevertheless Executive’s intention to settle and release
any and all claims released herein.
3.3Executive has not suffered nor aggravated any known on-the-job injuries for
which Executive has not already filed a Workers’ Compensation claim.
3.4Executive agrees that nothing in this Release will be construed as an
admission of liability of any kind by Company to Executive.
4.CONSULTATION, REVIEW, AND REVOCATION. In accordance with the ADEA as amended
by the OWBPA, Executive is advised to consult with an attorney before signing
this Release. Executive acknowledges that this Section and this Release is
written in a manner calculated to be understood by Executive. The release of
claims under the ADEA contained in this Release does not cover rights or claims
that may arise after the date Executive signs this Release. Executive is given a
period of 21 days in which to consider whether to enter into this Release.
Executive does not have to utilize the entire 21 day period before signing this
Release, and may waive this right. Executive understands and agrees that this
Release will be automatically withdrawn by the Company if Executive does not
accept and deliver this Release to the Company within the 21 day period. If
Executive does enter into this Release, he may revoke the Release within seven
days after the execution of the Release. In the event this Release is revoked,
Executive understands that this Release will be null and void, and he will not
be entitled to receive the severance payments and benefits specified in Section
7(b) of the Employment Agreement. Any revocation must be in writing and must be
received by the Company no later than midnight of the seventh day after
execution by Executive. The Release is not effective or enforceable until after
this seven day period has passed without revocation. Executive hereby
acknowledges and agrees





--------------------------------------------------------------------------------

Exhibit 10.27


that he is knowingly and voluntarily waiving and releasing Executive’s rights
and claims in exchange for consideration (something of value) in addition to
anything of value to which he is already entitled.
5.LABOR CODE SECTION 206.5. Executive agrees that the Company has paid to
Executive his salary and vacation accrued as of the Termination Date and that
these payments represent all such monies due to Executive through the
Termination Date. In light of the payment by the Company of all wages due, or to
become due to Executive, California Labor Code Section 206.5 is not applicable
to the parties hereto. That section provides in pertinent part as follows: “No
employer will require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.”
6.MISCELLANEOUS.
6.1.This Release will be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
will be construed and enforced in accordance with, and governed by, the laws of
the State of California. Executive and the Company agree that any controversy or
claim relating to this Release or any breach thereof, and any claims Executive
may have arising from or relating to Executive’s employment with the Company (or
separation from employment) or that the Company may have against Executive
arising from or relating to his employment with the Company, of any nature
whatsoever, other than those prohibited by law or for workers’ compensation,
unemployment or disability benefits, will be settled solely and finally by
binding arbitration in San Diego, California before a single neutral arbitrator
in accordance with the provisions of Section 10 of the Employment Agreement.
6.2.This Release and the Employment Agreement (and any agreements referenced
therein) represent the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions. This Release may be amended only by an
agreement in a writing signed by the parties.
6.3.This Release is binding upon and will inure to the benefit of the parties
hereof, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, parent company, assigns, heirs,
partners, successors in interest and stockholders, including any successor
company of the Company.
6.4.Executive agrees that he has read this Release and has had the opportunity
to ask questions, seek counsel and time to consider the terms of the Release.
Executive has entered into this Release freely and voluntarily.
6.5.The parties agree that any dispute or controversy arising from or related to
this Release will be decided by final and binding arbitration as provided in the
Employment Agreement.
6.6.The execution date of this Release is the date that Executive signs this
Release.
6.7.Executive acknowledges that Executive has had the opportunity to fully
review this Release and, if Executive so chooses, to consult with counsel, and
is fully aware of Executive’s rights and obligations under this Release and the
Employment Agreement.
6.8.Executive acknowledges and hereby affirms his obligations under Section 13
the Employment Agreement and hereby acknowledges that nothing in this Release
shall release Executive from his obligations pursuant to Section 13 of the
Employment Agreement including, without limitation, obligations regarding
confidential and proprietary information, the Company’s intellectual property
rights, non-disparagement, and non-solicitation.





--------------------------------------------------------------------------------

Exhibit 10.27


6.9.Executive acknowledges and hereby affirms his consent to, and understanding
of, the tax and Code Section 409A related provisions set forth in Section 11 of
the Employment Agreement and the application of such provisions to the payments
described above.
6.10.In the event any portion of this Release is determined to be invalid or
unenforceable for any reason, the remaining portions will be unaffected thereby
and will remain in full force and effect to the fullest extent permitted by law.
By signing this Release before the 21 day period described in Section 4 expires,
Executive waives Executive’s right under the ADEA and the OWBPA to 21 days to
consider the terms of this Release. In any case, however, Executive retains the
right to revoke this Release within seven days, as described above in Section 4.


GREG FINKELSTEIN (“Executive”)








Date: _____________________________
BRIDGEPOINT EDUCATION, INC.
(“Company”)


By: _________________________________
Its:__________________________________
Date:________________________________










